Upon the papers the court was fully justified in denying the motion for a preference. The denial by the court below, without prejudice in the event the plaintiff stipulated to waive a trial by jury, was a generous act on the part of the learned Trial Term in view of all the circumstances disclosed by the record. In any event, no preference is required for a nonjury trial, the nonjury calendar being presently current. Order unanimously affirmed, with $20 costs and disbursements to the respondent. Concur — Peck, P. J., Rabin, Frank, McNally and Bergan, JJ.